Citation Nr: 1129015	
Decision Date: 08/08/11    Archive Date: 08/16/11	

DOCKET NO.  07-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus or a psychiatric disorder, or as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a chronic eye disorder characterized by decreased vision, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971, with service in the Republic of Vietnam from July 1970 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of November 2009, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for peripheral neuropathy of the bilateral upper extremities and an acquired psychiatric disorder (including posttraumatic stress disorder) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Refractive error, first shown many years following service discharge, is not a disease or disability within the meaning of legislation governing the award of compensation benefits.

2.  A chronic eye disorder characterized by decreased vision (other than refractive error) is not shown to have been present in service, or at any time thereafter.  

3.  The Veteran's hypertension is at least as likely as not causally related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for refractive error of the eyes are not met as refractive error is not a disability for VA compensation purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a chronic eye disorder characterized by decreased vision (other than refractive error) are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Hypertension is as likely as not proximately due to the service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2005, as well as in March 2006 and July 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  In addition, the Veteran was informed that, in order to prevail on a claim for secondary service connection, the evidence needed to show that the disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  To the extent there existed any error by VA in providing the notice provided by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail of his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for hypertension, as well as for an eye disorder characterized by decreased vision.  In pertinent part, it is contended that the Veteran's eye disorder is causally related to service-connected diabetes mellitus.  It is further contended that the Veteran's hypertension is in some way causally related to diabetes mellitus or a psychiatric disorder, or, in the alternative, the residual of exposure to Agent Orange during the Veteran's tour in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  However, certain defects, including refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.  38 C.F.R. § 3.303(c) (2010).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of:  (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2010).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2010).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hypertension or any disability of the eyes, including decreased vision.  In point of fact, at the time of a service separation examination in July 1971, a physical examination of the Veteran's eyes was within normal limits, with uncorrected visual acuity of 20/20 in each eye.  The Veteran's cardiovascular system was likewise within normal limits, with a sitting blood pressure of 124/84.  Significantly, at the time of service separation, no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of hypertension is revealed by a private outpatient treatment record dated in January 2001, almost 30 years following the Veteran's discharge from service, at which time there was noted the presence of stable hypertension.  Significantly, at the time of a VA cardiovascular examination in August 2005, which examination, it should be noted, involved a full review of the Veteran's claims folder, it was noted that the Veteran had suffered from hypertension since 1986, once again, many years following his discharge from service.  Nonetheless, following that examination, it was the opinion of the examiner that the Veteran's hypertension was "as likely as not" related to his adult-onset diabetes mellitus.  Significantly, in an addendum to the aforementioned examination dated in February 2006, that same examiner indicated that his previous opinion should have read that the Veteran's hypertension was "exacerbated" by his diabetes, rather than "secondary" to that diabetes.  

The Board acknowledges that, following a VA examination for peripheral neuropathy in May 2006, a different VA examiner was of the opinion that the Veteran's hypertension was "less likely than not" secondary to (service-connected) diabetes mellitus.  However, following a VA general medical examination in November 2008, it was once again noted that the Veteran's hypertension was "as likely as not" related to his (service-connected) diabetes.  

The Veteran has in part argued that his current hypertension is in some way the result of exposure to Agent Orange during his service in the Republic of Vietnam.  While it is true that the Veteran did, in fact, serve "on the ground" in Vietnam, his hypertension is not a disability for which service connection may be granted on a presumptive basis where there has been presumed exposure to Agent Orange.  Nonetheless, based on a review of the entire evidence of record, the Board is of the opinion that the weight of the competent evidence shows that the Veteran's current hypertension is at least as likely as not proximately due to his service-connected diabetes mellitus.  While in one opinion it was indicated that hypertension was exacerbated by diabetes, two other opinions concluded that hypertension is secondary to diabetes.  As such the preponderance of the evidence supports an award of service connection for hypertension on a secondary basis.  

Turning to the issue of service connection for a chronic eye disorder characterized by decreased vision, the Board once again notes that service treatment records are negative for any such disability.  In fact, the earliest clinical indication of the potential presence of an eye disorder of any kind is revealed by a VA Agent Orange examination dated in April 2005, almost 35 years following the Veteran's discharge from service, at which time the Veteran gave a history of "poor vision" necessitating the wearing of eyeglasses.  Significantly, at the time of a VA ophthalmologic examination in August 2005, which examination, it should be noted, involved a full review of the Veteran's claims folder, the Veteran indicated that, to the best of his knowledge, he had no known eye disease.  The Veteran complained of poor vision without glasses, with corrected visual acuity at "near" and "far" of 20/25 bilaterally.  The pertinent diagnosis noted was diabetes mellitus by history, with no evidence of diabetic retinopathy.  In the opinion of the examiner, the Veteran exhibited no evidence of eye disease, though he did require glasses.  

Significantly, during the course of VA outpatient treatment in November 2007, there was noted the presence only of refractive error.  Moreover, at the time of a subsequent VA general medical examination in November 2008, the Veteran's eyes were within normal limits, and no pertinent diagnosis was noted.  

In evaluating the Veteran's claimed decreased vision, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his claimed eye disability to service-connected diabetes mellitus.  However, as noted above, the sole eye disability currently identified is refractive error, a defect for which service connection may not properly be granted under the applicable law and regulations.  See 38 C.F.R. § 3.303(c) (2010).  Moreover, a VA ophthalmologist has indicated that, based on a review of the Veteran's claims folder and a physical examination, the Veteran currently exhibits no evidence of diabetic retinopathy.  The Board finds that opinion highly probative, because the opinion was based upon a thorough review of the Veteran's claims file, including all evidence regarding the nature and etiology of the disability at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that, with the exception of refractive error, for which service connection may not appropriately be granted, the Veteran suffers from no other chronic eye disability, to include as the result of his exposure to Agent Orange.  

The Board acknowledges the Veteran's statements regarding the origin of his claimed decreased vision.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his claimed eye disability to his period of active military service, including exposure to Agent Orange.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor probative.  Moreover, the Veteran, as a lay person, is not competent to provide an opinion on a medical matter, including a diagnosis of a current disability for which service connection may be awarded or the determination of medical etiology.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, and as noted above, the Board is unable to reasonably associate the Veteran's claimed "decreased vision" with any incident or incidents of his period of active military service (including presumed exposure to Agent Orange).  Nor has it been demonstrated that the Veteran's suffers from a chronic eye disability which is in any way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for a chronic eye disorder characterized by decreased vision must be denied.  



ORDER

Service connection for hypertension is granted.

Service connection for a chronic eye disorder characterized by decreased vision is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, as well as for peripheral neuropathy of his bilateral upper extremities.  In pertinent part, it is contended that the Veteran's current psychiatric disorder is the result of various stressful episodes experienced by him during his period of service in the Republic of Vietnam.  It is further contended that the Veteran's peripheral neuropathy of the bilateral upper extremities is in some way causally related to service-connected diabetes mellitus.  

In that regard, a review of the record discloses that, during the period from July 1970 to July 1971, the Veteran did, in fact, serve in the Republic of Vietnam, at which time he apparently performed the duties of a mechanic/wheeled vehicle repairman.  Moreover, since the time of the Veteran's discharge from service, he has received diagnoses not only of posttraumatic stress disorder, but also of a major depressive disorder, and a panic disorder.  A June 2009 VA mental health outpatient treatment record noted Axis I diagnoses of PTSD, Chronic (Vietnam Combat) and major depressive disorder in partial remission.  The psychiatrist did not indicate what stressors supported the diagnosis of PTSD and did not indicate if depression was related to service.

The Board observes that, when requested to provide specific information regarding his various inservice stressors, the Veteran failed to respond to that request for information.  However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder, liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  Those revised regulations stipulate that, where a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2010).  In summary, service connection for posttraumatic stress disorder may now be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Board notes that, based on a review of the Veteran's file, he has yet to be afforded a VA psychiatric examination for the purpose of determining whether he does, in fact, suffer from a posttraumatic stress disorder, or some other acquired psychiatric disorder.  Under the circumstances, the Board is of the opinion that such examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As regards the Veteran's claimed peripheral neuropathy of the bilateral upper extremities, the Board notes that, following a VA medical examination in May 2006, the examiner indicated that he saw "no evidence" of nephropathy or peripheral neuropathy secondary to diabetes mellitus.  However, following a VA general medical examination in November 2008, a different examiner offered his opinion that the Veteran's peripheral neuropathy was "as likely as not" related to (service-connected) diabetes mellitus.  Significantly, following a VA peripheral nerve examination in September 2009, the same VA examiner who had conducted the May 2006 examination indicated that the Veteran suffered from peripheral neuropathy of the lower extremities which was more likely than not related to diabetes, but that his upper extremity complaints were not consistent with peripheral neuropathy secondary to diabetes.  Rather, the Veteran's upper extremity complaints were more likely the result of "some other entity," such as carpal tunnel syndrome and/or neck disease.  Interestingly, that examiner indicated that he would obtain electromyographic studies of the Veteran's upper and lower extremities for the purpose of ruling out any kind of neck or lumbar spine radiculopathy.  Significantly, while following those studies, there was noted the presence of moderate sensory peripheral polyneuropathy affecting the Veteran's upper extremities, as well as a bilateral, moderate, sensory motor median mononeuropathy at the wrist, and a mild right ulnar sensory motor mononeuropathy across the elbow, accompanied by evidence of demyelination, no opinion was offered as to whether such findings were in any way causally related to the Veteran's service-connected diabetes mellitus.  Such an opinion is necessary prior to a final adjudication of the Veteran's current claim for service connection.  

Under the circumstances, and in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2009, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The RO/AMC should then once again request from the Veteran a comprehensive and detailed statement regarding the stressors to which he alleges he was exposed in service.  The Veteran should be requested to provide specific details of the claimed stressful events, such as dates, places, detailed descriptions of events, and identifying information concerning any other individuals involved, including their names, ranks, units of assignment, or any other identifying details.  The Veteran should be advised that this information is vitally necessary in order to obtain supporting evidence and that he must be as specific as possible, because without such detailed information, a determination as to the adequacy of his stressors may not be possible.  

3.  The Veteran should then be afforded a VA neurologic examination, as well as psychological and psychiatric examinations, in order to more accurately determine the exact nature and etiology of his claimed peripheral neuropathy of the bilateral upper extremities and acquired psychiatric disorder, including posttraumatic stress disorder.  To the extent possible, such examinations should be conducted by VA examiners who have not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the neurologic examination, the examining neurologist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically identifiable neurologic disability of one or both upper extremities, and, if so, whether that pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  

Following completion of the appropriate psychological testing and psychiatric examination, the examining psychiatrist should specifically comment as to whether the Veteran currently suffers from a clinically-identifiable acquired psychiatric disorder(s), to include posttraumatic stress disorder.  If there is a current diagnosis of posttraumatic stress disorder, the examiner should identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness is related to the Veteran's military service.  

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, a notation to the effect that this record review has taken place must be included in the examination reports.  

6.  The RO/AMC should then readjudicate the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities, as well as an acquired psychiatric disorder, to include posttraumatic stress disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in November 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


